                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

         Damon Emil Fields,           )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )            3:21-cv-00030-FDW-DSC
                                      )
                 vs.                  )
                                      )
           Gaston County,             )
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s February 23, 2021 Order.

                                               February 23, 2021




      Case 3:21-cv-00030-FDW-DSC Document 4 Filed 02/23/21 Page 1 of 1
